DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-14 are pending.
	Claims 1-14 are rejected.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No IN201841028819, filed 07/31/2018, and KR10-2019-0044475, filed 04/16/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1-14 are afforded the effective filing date of the 7/31/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that the reference to Cho et al. is missing indication of page numbers. The Examiner has annotated said reference. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The drawings are objected to because of the following grammar issues in FIG 5:
Instances in the drawings of “a… data” or “at least one… data” are grammatically incorrect because data is a plural noun. These objections can be overcome by changing the instances to remove “a” or change “at least one data” to “at least one datum” or “one or more data” or similar. Such instances are present at least at 502, 504, 510, 512, 522, 526, 528, 530, 532, 534, 536, 542, 544, and 546.
FIG. 5A 506: in “Retrieve a molecular information” the “a” should be deleted; 
FIG. 5A 508: “Generate plurality of a first features” should be changed to “Generate a plurality offirst features” or similar;
FIG. 5A 510: “with at least one second features” should be changed to “with at least one second feature”;
FIG. 5D 542: the comma after Receive should be removed;
FIG. 5D 544: the comma after compound data should be removed; and “Insert combination of the appropriate features” should be changed to “Insert combinations of the appropriate features”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 7/31/2019.
Abstract
The abstract of the disclosure is objected to because of the following grammar issues: 
“An apparatus and methods for assessing an ability of an organism(s) to metabolize toxic compounds, in a computing environment” should be changed to “An apparatus and methods for assessing an ability of one or more organisms to metabolize toxic compounds, in a computing environment” or similar.
“a strain of the organism or strain of a different organism(s)” should be changed to “a strain of the organism or a strain of one or more different organisms” or similar.
“The method includes receiving an input corresponding to at least one of a metabolite/compound data, at least one reaction data and at least one pathway data” should be changed to “The method includes receiving an input corresponding to at least one of a metabolite/compound datum, at least one reaction datum and at least one pathway datum” or similar. 
Correction is required. See MPEP § 608.01(b).
Disclosure
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: 
[3]: Conventional methods of assessing the toxicity of a metabolite/compound with respect to an organism involve measuring the growth of organism in presence of that particular metabolite/compound.
[9]: The method includes receiving, by an electronic device, input data corresponding to at least one biochemical compound data, wherein the at least one biochemical compound data comprises compound data, at least one reaction data, and at least one pathway data.
[50]: The Dehalococcoidesmccartyi may have an eight different strains or variation in organisms/strains of the different organisms. 
Applicant is advised to please correct all instances of incorrect grammar and/or spelling in the instant Specification. The above citations are illustrative of the larger issue that includes numerous grammatical mistakes present throughout the Specification as filed.  Appropriate correction for all instances is required.

Claim Objections
	The claims are objected to for the following informalities:
The numerous recitations of “at least one… data” throughout all claims should be amended to “at least one… datum”, “one or more… data”, or similar. 
Claim 1 recites “A processor-implemented method for assessing ability of an organism”, which should be amended to recite “A processor-implemented method for assessing an ability of an organism”, “A processor-implemented method for assessing ’s ability”, or similar.
Claim 2 recites “outputting, by the electronic device ,”, which has an extra space between the word “device” and the comma. This space should be removed.
Claims 2 and 9 recite “wherein outputting the ability data comprise determining an existence of the route between the compounds” and “wherein outputting the suggestion data comprise”. In both recitations, “comprise” should amended to “comprises”
Claim 3 recites “wherein creating the function comprise”, which should be amended to recited “wherein creating the function comprises”.
Claim 8 recites “An apparatus for assessing ability of an organisms”, which should be amended to recite “An apparatus for assessing an ability of an organism[[]]” or similar.
Claim 8 recites “at least one of, an organism, a strain of the organism and a strain of a different organism”, which should be amended to remove the comma after “at least one of”.

Claim Interpretation
Claim Terminology
	In claims 1 and 8, and any claim dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “at least one biochemical compound data comprises compound data, at least one reaction data, and at least one pathway data; extracting, by the electronic device, compound data associated with the received at least one reaction data and the at least one pathway data” reads on one or more biochemical data that comprises reaction data and pathway data associated with compound data.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble. The preamble recites a method for assessing ability of an organism to metabolize at least one toxic compound, however the last positive active step is drawn to assessing toxicity of the compound data by determining the lethality of the compound data to an organism. Therefore, it is unclear whether the method is drawn to assessing the ability of an organism to metabolize a toxic compound or to assessing toxicity of the compound data. Claim 8 is similarly rejected. These rejections can be overcome by amending either the preamble or the active steps to clarify the scope of the claims.
Claim 1 recites the limitations “A processor-implemented method for assessing ability of an organism to metabolize at least one toxic compound” and “wherein assessing the toxicity comprises determining the lethality of the compound data to an organism”. It is not clear if the organism in the preamble is the same organism assessed for lethality. For examination purposes, it is assumed that the organisms are the same. Claim 8 is similarly rejected. These rejections can be overcome by amending the claims to recite “wherein assessing the toxicity comprises determining the lethality of the compound data to the organism” if the organisms are intended to be the same, or by amending the claims to clarify the relationship between these organisms.
Claim 1 recites the limitation “assessing, by the electronic device, toxicity of the compound data on the at least one reaction data and the at least one pathway data, based on the identified toxic data, wherein assessing the toxicity comprises determining the lethality of the compound data to an organism”. First, it is not clear what is meant by determining the lethality of the compound data to an organism because it is unclear as to the parameters that constitute “data” that have the characteristic of “toxicity”. While the meaning of determining the lethality of a compound to an organism is clear, i.e., exposing an organism to a compound and observing lethality, it not clear how lethality to compound data is determined. All recitations of types of “data” throughout the claims that recite similar physical properties or abilities not possessed by data are similarly rejected. Claim amendment of all instances is required to overcome these rejections. Second, it is not clear how an electronic device could determine the lethality of a compound or compound data to an organism. It is not clear whether this limitation is intended to be carried out on an electronic device or in a laboratory setting with real organisms. Third, it is not clear what is meant by assessing toxicity of the compound data on the at least one reaction data and the at least one pathway data. It is not clear whether this limitation should be interpreted as assessing the toxicity of the compound data that is associate with the reaction and pathway data, i.e., the toxicity of individual compounds, or if a different, less apparent interpretation is intended. Further, the wherein clause of the limitation discloses that assessing the toxicity comprises determining the lethality of the compound data to an organism but does not mention the reaction data and the pathway data or explain their role in the assessment. It is therefore not clear whether these data are involved in the assessment. Claim 8 is similarly rejected. Claim amendment is required to provide clarification. For examination purposes, the limitations are interpreted as being performed in silico, i.e., on a computer. 
Claim 2 recites the limitation “outputting, by the electronic device, ability data indicating the ability of the at least one biochemical compound data to degrade the at least one toxic compound”. There is insufficient antecedent basis for this limitation as there is no previous recitation of a toxic compound. It is not clear whether the toxic compound is identified in one of the steps in claim 2 or in claim 1. Claim 9 is similarly rejected. These rejections can be overcome by amending the claims to clearly point out which step identifies the toxic compound.  
Claim 2 recites the limitations “wherein outputting the ability data comprises determining the capability of the at least one biochemical compound data to metabolize the at least one toxic compound, wherein outputting the ability data comprise determining an existence of the route between the compounds”. It is not clear whether the wherein clauses are intended to modify the ability data indicating the ability of the at least one biochemical compound data to degrade the at least one toxic compound or the ability data indicating the ability of the at least one biochemical compound data to synthesize the at least one toxic compound. Claim 9 is similarly rejected. These rejections could be overcome by stating that both wherein clauses are intended to modify the ability data indicating the ability of the at least one biochemical compound data to synthesize the at least one toxic compound because both clauses are placed correctly, or by amending the claim to either place each wherein clause in the appropriate location or rename the different recitations of ability data, i.e., metabolizing ability data and synthesizing ability data or similar.
Claim 2 recites the limitations “determining, by the electronic device, at least one of toxin degradation data, toxin synthesis data, and toxin route data, corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data”, “wherein outputting the ability data comprise determining an existence of the route between the compounds”, and “outputting, by the electronic device, suggestion data corresponding to an alternative reaction route within the provided at least one biochemical compound data… wherein outputting the suggestion data comprise identifying at least one non-toxic route between the biochemical compounds”. In the first limitation, determining toxin route data is optional, but the later limitations appear to require the determination of that data. It is therefore not clear whether determining toxin route data is optional or if it must be determined for the outputting steps. If determining the toxin route data is optional, it is not clear whether the outputting steps that appear to require the toxin route data are also optional. Claim 9 is similarly rejected. These rejections could be overcome by amending the claims to clearly recite which data can be optionally determined. Amendment must be made for all recitations where “and/or” are present throughout claims 2 and 9, and any claims dependent therefrom, to provide clarification.
Claim 2 recites the limitations “determining an existence of the route between the compounds” and “identifying at least one non-toxic route between the biochemical compounds”. There is insufficient antecedent basis for these limitations as there is no previous recitation of either compounds or biochemical compounds. It is not clear if the compounds and the biochemical compounds are intended to be the same entity. It is also not clear how the compounds and the biochemical compounds are differentiated from the compound data and the biochemical compound data. This rejection could be overcome by amending the claim to clarify the antecedent basis of these limitations and their relationship to each other and to the compound data and biochemical compound data.
Claim 3 recites the limitation “creating, by the electronic device, a function associated with learned data corresponding to the selected at least one toxicity feature for determining the toxicity of the at least one biochemical compound data”. It is not clear whether “for determining the toxicity of the at least one biochemical compound data” is intended to modify the function, the learned data, or the selected at least one toxicity feature. Claim 10 is similarly rejected. For examination purposes, the claims are interpreted as creating a function for determining the toxicity of the at least one biochemical compound data.
Claim 3 recites the limitations “selecting, by the electronic device, at least one toxicity feature from the generated plurality of the first features corresponding to the at least one biochemical compound data, wherein selecting at least one toxicity feature comprises reducing the first features using a dimensionality reduction method” and “creating, by the electronic device, a function associated with learned data corresponding to the selected at least one toxicity feature for determining the toxicity of the at least one biochemical compound data, wherein creating the function comprise computing a mathematical function derived by linear combination of the stored at least one second feature retrieved from the database”. It is not clear that the function is associated with the learned data corresponding to the selected at least one toxicity feature, as claimed, because the wherein clause states that the function is created using at least one second feature but does not mention the learned data corresponding to the selected at least one toxicity feature, which comprises reducing the first features. In other words, the wherein clause appears to limit the function to being derived only from the second feature and the selected toxicity feature from the first feature is not incorporated. Claim 10 is similarly rejected.
Claim 4 recites the limitations “inserting, by the electronic device, combination of the features corresponding to the at least one biochemical compound data” and “based on inserting combination of the appropriate features in the stored function”. First, there is insufficient antecedent basis for these limitations as there is no previous recitation of features or appropriate features. It is unclear whether the features and the appropriate features are intended to correspond to the first features, the second features, or a new type of feature. It is also not clear how to interpret “appropriate” features, as what makes a feature, either first, second, or new, appropriate is not explained. Second, the meaning of combination of the features is unclear. It is not clear whether combination is intended to be singular and the claim should be amended to recite “inserting… a combination” or if combination is intended to be plural and the claim should be amended to recite “inserting… combinations”. For examination purposes, the claims are interpreted as a singular recitation of combination. Clarification via claim amendment is required.
Claim 5 recites the limitation “analyzing, by the electronic device, reaction data of the toxin degradation data, toxin synthesis data, and/or toxin route data, wherein the reaction data comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound”. It is not clear whether this claim is intended to limit the recitation of “reaction data” in claim 1, or if this is recitation of a different type of reaction data. It is therefore not clear if the limitation of claim 5 is intended to add steps to the method for comparing reaction data between different organisms using the toxin degradation data, toxin synthesis data, and/or toxin route data, or if claim 5 is intended to limit the previously recited steps to perform such a comparison. Claim 12 is similarly rejected. For examination purposes, it is assumed that the recitation of reaction data is a new limitation and that the claim adds further steps to the method. Clarification via claim amendment is required.
Claim 5 recites the limitation “analyzing, by the electronic device, reaction data of the toxin degradation data, toxin synthesis data, and/or toxin route data”. There is insufficient antecedent basis for the limitation as there is no previous recitation of toxin degradation data, toxin synthesis data, or toxin route data in claims 5 or 1, from which claim 5 depends. It is noted that claim 2 recites toxin degradation data, toxin synthesis data, and/or toxin route data. It is therefore unclear whether claim 5 is intended to depend from claim 1 or claim 2. For examination purposes, claim 5 is interpreted as depending from claim 1. Claim 12 is similarly rejected and is interpreted as depending from claim 8. 
Claim 5 recites the limitation “wherein the reaction data comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound”. First, there is insufficient antecedent basis for the limitation as there is no previous recitation of a different organism. Second, the meaning of “a strain associated with organisms” is unclear. It is not clear whether organisms is intended to be singular and the claim should be amended to recite “an organism[[]]”, or if organisms is intended to be plural as recited. If it is intended to be plural, it is not clear what is meant by a strain associated with multiple organisms. For examination purposes, the claims are interpreted as a strain associated with an organism. Claim 12 is similarly rejected.
Claim 5 recites the limitation “corresponding to the compound”. Under the interpretation that claim 5 is not intended to depend from claim 2, there is insufficient antecedent basis for the limitation as there is no previous recitation of a compound. It is noted that if claim 5 is intended to depend from claim 2, then it is unclear which compound of the compounds recited in claim 2 is being referenced. Claim 12 is similarly rejected.
Claim 6 recites the limitation “wherein the strain comprises variation of a species associated with the organism and a species associated with the different organism”. The meaning of a strain comprising variation of a species associated with either the organism or the different organism is not clear. Under the BRI, a strain is a genetic variant or subtype of an organism and variation is a change or difference between multiple individual entities, or what is being compared to generate the recited variation. It is therefore unclear how a singular strain could comprise variation of a species. It is also unclear how the species and the organism or the different organism are differentiated as, under the BRI, a species is an organism. Claim 13 is similarly rejected. For examination purposes, the claims are interpreted as the strain comprising a variant of a species associated with the organism or the different organism, where the species and the organism, as well as the species and the different organism, are interpreted as being the same species/organism.
Claim 9 recites the limitations “determining an existence of the route between the compounds”. There is insufficient antecedent basis for these limitations as there is no previous recitation of compounds. It is not clear how the compounds are differentiated from the compound data. This rejection could be overcome by amending the claim to clarify the antecedent basis of the limitation and its relationship to the compound data.
Claim 11 recites the limitations “inserting, by the electronic device, combination of the appropriate features corresponding to the at least one biochemical compound data”. First, there is insufficient antecedent basis for these limitations as there is no previous recitation of appropriate features. It is unclear whether the appropriate features are intended to correspond to the first features, the second features, or a new type of feature. It is also not clear how to interpret “appropriate” features, as what makes a feature, either first, second, or new, appropriate is not explained. Second, the meaning combination of the features is unclear. It is not clear whether combination is intended to be singular and the claim should be amended to recite “insert a combination” or if combination is intended to be plural and the claim should be amended to recite “insert combinations”. For examination purposes, the claims are interpreted as a singular recitation of combination. Clarification via claim amendment is required.
Claim 11 recites the limitations “the stored function”. There is insufficient antecedent basis for these limitations as there is no previous recitation of a stored function. It is noted that claim 10, which claim 11 does not depend from, recites the creation and storage of a function. For examination purposes, it is assumed that claim 11 is intended depend from claim 10.
	








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.



Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method and an apparatus, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite JEs in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as follows:
Independent claims 1 and 8: generating/generate a plurality of first features corresponding to the retrieved molecular information, wherein the first features comprise at least one of constitutional data, topological data, electronic data, and fingerprint data; identifying/identify toxic data of the at least one biochemical compound data, based on mapping the plurality of the generated first features with at least one of a set of second features stored in the database associated with the electronic device; and assessing/assess toxicity of the compound data on the at least one reaction data and the at least one pathway data, based on the identified toxic data, wherein assessing the toxicity comprises determining the lethality of the compound data to an organism.
Dependent claims 2 and 9: determining/determine at least one of toxin degradation data, toxin synthesis data, and toxin route data, corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data; analyzing/analyze the toxin degradation data, toxin synthesis data, and/or toxin route data.
Dependent claims 3 and 10: selecting/select at least one toxicity feature from the generated plurality of the first features corresponding to the at least one biochemical compound data, wherein selecting at least one toxicity feature comprises reducing the first features using a dimensionality reduction method; creating/create a function associated with learned data corresponding to the selected at least one toxicity feature for determining the toxicity of the at least one biochemical compound data, wherein creating the function comprise computing a mathematical function derived by linear combination of the stored at least one second feature retrieved from the database.
Dependent claims 4 and 11: inserting/insert combination of the features corresponding to the at least one biochemical compound data, in the stored function; and determining/determine the toxicity of the at least one biochemical compound data, based on inserting combination of the appropriate features in the stored function.
Dependent claims 5 and 12: analyzing/analyze reaction data of the toxin degradation data, toxin synthesis data, and/or toxin route data.
Dependent claims 7 and 14 recite further steps that limit the judicial exceptions of the mathematical function in dependent claims 3 and 10, and, as such, also are directed to those abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually assess the toxicity of a compound. Without further detail as to the methodology involved in “generating”, “identifying”, “mapping”, “assessing”, “determining”, “analyzing”, “selecting”, “creating”, and “inserting”, under the BRI, one may simply, for example, use pen and paper to compare compound data to a database to identify toxic compounds and propose biosynthetic routes that do not include toxic compounds. Some of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at: [0036-0038].
Therefore, claims 1 and 8 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 8: receiving/receive an input of biochemical compound data, wherein the at least one biochemical compound data comprises compound data, at least one reaction data, and at least one pathway data; extracting/extract compound data associated with the received at least one reaction data and the at least one pathway data; and retrieving/retrieve molecular information corresponding to the extracted compound data from a knowledge database of the electronic device.
Claims 2 and 9: outputting/output ability data indicating the ability of the at least one biochemical compound data to degrade the at least one toxic compound, based on the analyzed toxin degradation data, toxin synthesis data, and/or toxin route data; outputting/output ability data indicating the ability of the at least one biochemical compound data to synthesize the at least one toxic compound, based on the analyzed toxin degradation data, toxin synthesis data, and/or toxin route data, wherein outputting the ability data comprises determining the capability of the at least one biochemical compound data to metabolize the at least one toxic compound, wherein outputting the ability data comprise determining an existence of the route between the compounds; and outputting/output suggestion data corresponding to an alternative reaction route within the provided at least one biochemical compound data, wherein the suggestion data is outputted based on the analyzed toxin degradation data, toxin synthesis data, and/or toxin route data corresponding to the at least one biochemical compound data, wherein outputting the suggestion data comprise identifying at least one non-toxic route between the biochemical compounds.
Claims 3 and 10: storing/store the created function to determine the toxicity of subsequent at least one biochemical compound data in the database associated with the electronic device.
Claims 4 and 11: receiving/receive the input corresponding to the at least one biochemical compound data.
Dependent claims 5-6 and 12-13 recite further steps that limit the additional elements in independent claims 1 and 8 and dependent claims 5 and 12. For example, claims 5 and 12 further limit the reaction data and claims 6 and 13 further limit the species.
Independent claim 1 includes an electronic device. Independent claim 8 includes an apparatus comprising a processor and a memory unit coupled to the processor, wherein the memory unit comprises a processing module configured to perform the method.

Considerations under Step 2A, Prong Two
The Specification does not provide a clear explanation for how the additional elements of the claims provide improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 


Conclusions regarding integration under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving/receive”, “extracting/extract”, “retrieving/retrieve”, and “storing/store” functions, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Those steps directed to adding post-solution activity, such as “outputting/output” data, are insignificant extra-solution activity that are incidental to the primary process and are merely a nominal or tangential addition to the claim. Data gathering steps and insignificant extra-solution activity are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)).
Further steps directed to additional non-abstract elements of “an electronic device” and “an apparatus… comprising: a processor; and a memory unit coupled to the processor, wherein the memory unit” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited processing module (i.e., software) that is used for performing the entire recited method, which does not integrate the judicial exceptions because the operations are generically recited. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Bowles et al. (US 2014/0278130, IDS reference AD) discloses that receiving, extracting, retrieving, outputting, or storing data and functions are insignificant, extra-solution elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [25, 61, 146, 152, and 173]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Bowles et al. (US 2014/0278130, IDS reference AD) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract and [173-174]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at least at [28, 44, 64-69]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Planson et al. (Biotechnology and Bioengineering, 2012, 99, p. 846-850), as evidenced by Faulon et al. (J. Chem. Inf. Comput. Sci., 2004, 44, p. 427-436, applied to claims 1 and 8) and Banach et al. (May 2011, https://www.ctspedia.org/ do/view/CTSpedia/PartialLeastSquares, p. 1-3., further applied to claims 3 and 10), and in view of Carbonell et al. (BMC Systems Biology, 2011, 5, p. 1-18).
With regard to the instant claimed elements taught in the prior art, teaching from Planson are described in italics, after each claimed step for claims 1 and 8. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
The prior art to Planson discloses using data from screening a diversified chemical library for toxicity in Escherichia coli to develop a toxicity predictor (abstract). 
Claim 1 discloses a processor-implemented method for assessing ability of an organism to metabolize at least one toxic compound, the method comprising:
receiving, by an electronic device, an input of biochemical compound data, wherein the at least one biochemical compound data comprises compound data, at least one reaction data, and at least one pathway data;
Regarding a processor-implemented method and an electronic device: Planson teaches including the toxicity parameter in a computer-aided pathway design framework (p. 846, col. 2, par. 1), using computer programs (p. 848, col. 2, par. 4), and making their toxicity prediction web server available (p. 850, col. 1, par. 1); see the following extracting step for teachings by Planson regarding the remaining limitations of the receiving step.
extracting, by the electronic device, compound data associated with the received at least one reaction data and the at least one pathway data;
Regarding the steps of receiving and extracting: Planson teaches selecting (i.e., receiving and extracting) a set of compounds for analysis (i.e., compound data) (p. 847, col. 1, par. 2); see below for teachings by Carbonell regarding reaction and pathway data.
retrieving, by the electronic device, molecular information corresponding to the extracted compound data from a knowledge database of the electronic device;
Planson teaches using data of the chemical space, which includes molecular atomic signatures of the selected compounds (i.e., retrieving molecular information), in Pipeline Pilot (i.e., a knowledge database) (p. 848, col. 2, par. 4);
generating, by the electronic device, a plurality of first features corresponding to the retrieved molecular information, wherein the first features comprise at least one of constitutional data, topological data, electronic data, and fingerprint data;
Planson teaches data of molecular atomic signatures, which are canonical representations of the subgraph surrounding each atom in a given molecule and are closely related to the extended connectivity circular fingerprint (p. 848, col. 2, par. 4 through p. 849, col. 1, par. 1); the signature of a molecule is considered as topological data, as evidenced by Faloun (p. 427, col. 1, par. 1);
identifying, by the electronic device, toxic data of the at least one biochemical compound data, based on mapping the plurality of the generated first features with at least one of a set of second features stored in the database associated with the electronic device; and
Planson teaches developing a QSAR model for metabolite toxicity in E. coli, where QSAR models describe the relationship between chemical structure and biological activity (p. 847, col. 1, par. 2); Planson teaches that the atomic signatures (i.e., first features), which were used as descriptors for the compounds, were fitted (i.e., mapping) to IC50 values, which are values for half maximal inhibitory concentration, in the model (i.e., second features); Planson teaches that their experimental database and toxicity prediction model are available online (i.e., stored in a database with the electronic device) (p. 847, col. 1, par. 2);
assessing, by the electronic device, toxicity of the compound data on the at least one reaction data and the at least one pathway data, based on the identified toxic data, wherein assessing the toxicity comprises determining the lethality of the compound data to an organism.
Planson teaches developing a QSAR model for metabolite toxicity in E. coli (p. 847, col. 1, par. 2); Planson teaches predicting IC50 values for the set of compounds in the model as well as a list of other compounds for external validation (i.e., assessing toxicity by the electronic device) (p. 847, col. 2, par. 2 and Figure 2).
Planson does not teach reaction and pathway data.
However, the prior art to Carbonell discloses a unified framework that integrates diverse techniques involved in the design of heterologous biosynthetic pathways through a retrosynthetic approach in the reaction signature space (abstract). Carbonell teaches developing the RetroPath webserver as a tool for guiding the designer through the retrosynthesis process (p 9, col. 1, par. 4). Carbonell teaches coding substrates (i.e., compound data), products, and reactions into molecular signatures, integrating estimates of metabolite toxicity from experimental assays, and ranking candidate pathways to determine the best ones to engineer (abstract; p. 3, col 1, par. 1 through p. 6, col. 1, par. 1; p. 7, col. 2, par. 3 through p. 8, col. 1, par. 1; and Methods section on p. 14-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon, and Carbonell because such a combination is explicitly suggested by Planson (abstract and p. 846, col. 1, par. 1). The motivation to use the toxicity predictor of Planson in the method for ranking candidate pathways of Carbonell would have been to use product toxicity estimates to score pathways, as taught by Carbonell (p. 3, col. 2, par. 2) using a quantitative structure-activity relationship model to estimate the toxicity values, as taught by Planson (p. 846, col. 2, par. 1). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 1 as described above. Planson does not teach determining at least one of toxin degradation data, toxin synthesis data, and toxin route data, corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data.
However, Carbonell teaches building an extended representation of the metabolic reaction space (p. 3, col. 1, par. 1). Carbonell teaches that, starting from the list of coded reactions, the iterative backward application of the biochemical transformations to compounds of interest allows the identification of enzymatic routes linking the desired compound to precursors, where each route constitutes an exogenous biosynthetic pathway for that compound (i.e., route data) (p. 3, col. 1, par. 2, through p. 3, col. 2, par. 1). It is considered that the routes taught by Carbonell encompass information about degradation and synthesis of compounds as the enzymatic routes detail mechanisms for synthesizing certain compounds and degrading others (see Figures 6-7). As Carbonell teaches identifying toxic compounds by estimating the toxicity of products (p. 3, col. 2, par. 2 through p. 6, col. 1, par. 1 and Figure 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding determining at least one of toxin degradation data, toxin synthesis data, and toxin route data, corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data. Carbonell teaches that as the toxicity of intermediate metabolites might impede cell survival and growth, these effects need to be taken into account when ranking the pathways (i.e., analyzing the toxin degradation data, toxin synthesis data, and/or toxin route data) (p. 5, col. 2, par. 1). Carbonell teaches ranking all viable biosynthetic pathways for a compound of interest (p. 8, col. 1, par. 3 and Figure 3). Carbonell teaches design examples of retrosynthetic pathways (p. 10, col. 1, par. 2 through p. 12, col. 1, par. 1), where the pathways are ranked according to the cost function in Equation 3, which includes toxicity values, and the best ranked and several alternate pathways are presented in a table (i.e., outputting suggestion data) (Table 3). As Carbonell teaches identifying pathways involving highly toxic metabolites in order to rank them with a lower score (p. 7, col. 2, par. 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding the suggestion data comprising identifying at least one non-toxic route between the biochemical compounds. Carbonell does not explicitly teach outputting toxic compound degradation or synthesis ability data, however this limitation is considered as obvious as described below. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon, and Carbonell because such a combination is explicitly suggested by Planson (abstract and p. 846, col. 1, par. 1). It would have been obvious to modify the features of Carbonell to output ability data of the biosynthetic pathways because Carbonell teaches outputting data (Table 3) and also teaches all the data necessary for the ability data, as the pathways taught by Carbonell that include the highly toxic metabolites would also include enzymes that can degrade and synthesize these toxic compounds. The basic technique of outputting enzymatic biosynthetic pathways specific to degrading or synthesizing toxic compounds would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient.
Regarding claim 3, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 1 as described above. Planson teaches using principal component analysis to reduce the dimension of the signature vectors that represent the molecular signatures (i.e., selecting at least one toxicity feature by reducing the first features using a dimensionality reduction method) (p. 849, col. 2, par. 2 and col. 1, par. 1). Planson teaches that the model was then fitted by the PLS (partial least square) regression method which decomposes the principal components of the molecular signature descriptors into several latent variables that correlate best with the toxicity values (i.e., creating a function with learned data corresponding to the selected toxicity feature) (p. 849, col. 2, par. 2). As principal components regression and partial least squares methods calculate linear combinations of the original predictor variables, as evidenced by Banach (p. 1, par. 1 and p. 2, par. 4), it is considered that Planson fairly teaches the limitation regarding a mathematical function derived by linear combination of the stored at least one second feature retrieved from the database. Planson teaches that once the model is fitted, individual contribution of each signature can be determined by inverting the procedure and using compounds for external validation (i.e., determine the toxicity of subsequent biochemical compound data) (p. 849, col. 2, par. 2). As Planson teaches that model is available for further use, it is considered that Planson fairly teaches the limitations of storing the function. 
Regarding claim 4, Planson, as evidenced by Faulon and Banach, in view of Carbonell teach the method of claim 3 as described above. Planson teaches selecting (i.e., receiving input) a set of compounds (i.e., biochemical compound data) (p. 847, col. 1, par. 2). Planson teaches that once the model is fitted, individual contribution of each signature can be determined by inverting the procedure and using compounds for external validation (i.e., inserting, by the electronic device, combination of the features corresponding to the at least one biochemical compound data, in the stored function; and determining, by the electronic device, the toxicity of the at least one biochemical compound data, based on inserting combination of the appropriate features in the stored function) (p. 849, col. 2, par. 2).
Claim 8 discloses an apparatus for assessing ability of an organisms to metabolize at least one toxic compound, in a computing environment comprising:
a processor; and
a memory unit coupled to the processor, wherein the memory unit comprises a processing module configured to:
Regarding the computer related claim elements: Planson teaches including the toxicity parameter in a computer-aided pathway design framework (p. 846, col. 2, par. 1), using computer programs (p. 848, col. 2, par. 4), and making their toxicity prediction web server available (p. 850, col. 1, par. 1); as Planson teaches a computer-aided pathway design framework, it is considered that Planson fairly teaches the limitations of a computing environment comprising a processor and a memory unit which comprises a processing module, or software;
receive an input corresponding to at least one biochemical compound data, wherein the at least one biochemical compound data comprises compound data, at least one reaction data, and at least one pathway data;
extract compound data associated with the received at least one reaction data and the at least one pathway data;
Regarding the steps of receiving and extracting: Planson teaches selecting (i.e., receiving and extracting) a set of compounds for analysis (i.e., compound data) (p. 847, col. 1, par. 2); see below for teachings by Carbonell regarding reaction and pathway data.
retrieve molecular information corresponding to the extracted compound data from a database associated with the electronic device;
Planson teaches using data of the chemical space, which includes molecular atomic signatures of the selected compounds (i.e., retrieving molecular information), in Pipeline Pilot (i.e., a knowledge database) (p. 848, col. 2, par. 4);
generate a plurality of a first features corresponding to the retrieved molecular information, wherein generating the plurality of the first features comprises identifying at least one of constitutional data, topological data, electronic data, and fingerprint data;
Planson teaches data of molecular atomic signatures, which are canonical representations of the subgraph surrounding each atom in a given molecule and are closely related to the extended connectivity circular fingerprint (p. 848, col. 2, par. 4 through p. 849, col. 1, par. 1); the signature of a molecule is considered as topological data, as evidenced by Faloun (p. 427, col. 1, par. 1);
identify toxic data of the at least one biochemical compound data based on mapping the generated first features with at least one of a set of second features stored in the database associated with the electronic device; and
Planson teaches developing a QSAR model for metabolite toxicity in E. coli, where QSAR models describe the relationship between chemical structure and biological activity (p. 847, col. 1, par. 2); Planson teaches that the atomic signatures (i.e., first features), which were used as descriptors for the compounds, were fitted (i.e., mapping) to IC50 values, which are values for half maximal inhibitory concentration, in the model (i.e., second features); Planson teaches that their experimental database and toxicity prediction model are available online (i.e., stored in a database with the electronic device) (p. 847, col. 1, par. 2). 
assess an effect of toxicity of the compound data on the at least one reaction data and the at least one pathway data, based on the identified toxic data, wherein assessing the effect of toxicity comprise determining the lethality of the compound data to at least one of, an organism, a strain of the organism and a strain of a different organism.
Planson teaches developing a QSAR model for metabolite toxicity in E. coli (i.e., an organism) (p. 847, col. 1, par. 2); Planson teaches predicting IC50 values for the set of compounds in the model as well as a list of other compounds for external validation (i.e., assessing toxicity by the electronic device) (p. 847, col. 2, par. 2 and Figure 2).
Planson does not teach reaction and pathway data.
However, the prior art to Carbonell discloses a unified framework that integrates diverse techniques involved in the design of heterologous biosynthetic pathways through a retrosynthetic approach in the reaction signature space (abstract). Carbonell teaches developing the RetroPath webserver as a tool for guiding the designer through the retrosynthesis process (p 9, col. 1, par. 4). Carbonell teaches coding substrates (i.e., compound data), products, and reactions into molecular signatures, integrating estimates of metabolite toxicity from experimental assays, and ranking candidate pathways to determine the best ones to engineer (abstract; p. 3, col 1, par. 1 through p. 6, col. 1, par. 1; p. 7, col. 2, par. 3 through p. 8, col. 1, par. 1; and Methods section on p. 14-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon, and Carbonell because such a combination is explicitly suggested by Planson (abstract and p. 846, col. 1, par. 1). The motivation to use the toxicity predictor of Planson in the method for ranking candidate pathways of Carbonell would have been to use product toxicity estimates to score pathways, as taught by Carbonell (p. 3, col. 2, par. 2) using a quantitative structure-activity relationship model to estimate the toxicity values, as taught by Planson (p. 846, col. 2, par. 1). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 8 as described above. Planson does not teach determining at least one of toxin degradation data, toxin synthesis data, and toxin route data, corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data.
However, Carbonell teaches building an extended representation of the metabolic reaction space (p. 3, col. 1, par. 1). Carbonell teaches that, starting from the list of coded reactions, the iterative backward application of the biochemical transformations to compounds of interest allows the identification of enzymatic routes linking the desired compound to precursors, where each route constitutes an exogenous biosynthetic pathway for that compound (i.e., route data) (p. 3, col. 1, par. 2, through p. 3, col. 2, par. 1). It is considered that the routes taught by Carbonell encompass information about degradation and synthesis of compounds as the enzymatic routes detail mechanisms for synthesizing certain compounds and degrading others (see Figures 6-7). As Carbonell teaches identifying toxic compounds by estimating the toxicity of products (p. 3, col. 2, par. 2 through p. 6, col. 1, par. 1 and Figure 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding determining at least one of toxin degradation data, toxin synthesis data, and toxin route data corresponding to the at least one reaction data and the at least one pathway data based on the identified toxic data. Carbonell teaches that as the toxicity of intermediate metabolites might impede cell survival and growth, these effects need to be taken into account when ranking the pathways (i.e., analyze the toxin degradation data, toxin synthesis data, and/or toxin route data) (p. 5, col. 2, par. 1). Carbonell teaches ranking all viable biosynthetic pathways for a compound of interest (p. 8, col. 1, par. 3 and Figure 3). Carbonell teaches design example of retrosynthetic pathways (p. 10, col. 1, par. 2 through p. 12, col. 1, par. 1), where the pathways are ranked according to the cost function in Equation 3, which includes toxicity values, and the best ranked and several alternate pathways are presented in a table (i.e., outputting suggestion data) (Table 3). As Carbonell teaches identifying pathways involving highly toxic metabolites in order to rank them with lower score (p. 7, col. 2, par. 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding the suggestion data comprising identifying at least one non-toxic route between the biochemical compounds. Carbonell does not explicitly teach outputting toxic compound degradation or synthesis ability data, however this limitation is considered as obvious as described below.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon, and Carbonell because such a combination is explicitly suggested by Planson (abstract and p. 846, col. 1, par. 1). It would have been obvious to modify the features of Carbonell to output ability data of the biosynthetic pathways because Carbonell teaches outputting data (Table 3) and also teaches all the data necessary for the ability data, as the pathways taught by Carbonell that include the highly toxic metabolites would also include enzymes that can degrade and synthesize these toxic compounds. The basic technique of outputting enzymatic biosynthetic pathways specific to degrading or synthesizing toxic compounds would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient.
Regarding claim 10, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 8 as described above. Planson teaches using principal component analysis to reduce the dimension of the signature vectors that represent the molecular signatures (i.e., selecting at least one toxicity feature by reducing the first features using a dimensionality reduction method) (p. 849, col. 2, par. 2 and col. 1, par. 1). Planson teaches that the model was then fitted by the PLS (partial least square) regression method which decomposes the principal components of the molecular signature descriptors into several latent variables that correlate best with the toxicity values (i.e., creating a function with learned data corresponding to the selected toxicity feature) (p. 849, col. 2, par. 2). As principal components regression and partial least squares methods calculate linear combinations of the original predictor variables, as evidenced by Banach (p. 1, par. 1 and p. 2, par. 4), it is considered that Planson fairly teaches the limitation regarding a mathematical function derived by linear combination of the stored at least one second feature retrieved from the database. See comments above. Planson teaches that once the model is fitted, individual contribution of each signature can be determined by inverting the procedure and using compounds for external validation (i.e., determine the toxicity of subsequent biochemical compound data) (p. 849, col. 2, par. 2). As Planson teaches that model is available for further use, it is considered that Planson fairly teaches the limitations of storing the function. 
Regarding claim 11, Planson, as evidenced by Faulon and Banach, in view of Carbonell teach the method of claims 8 and 10 as described above. Planson teaches selecting (i.e., receiving input) a set of compounds (i.e., biochemical compound data) (p. 847, col. 1, par. 2). Planson teaches that once the model is fitted, individual contribution of each signature can be determined by inverting the procedure and using compounds for external validation (i.e., inserting, by the electronic device, combination of the features corresponding to the at least one biochemical compound data, in the stored function; and determining, by the electronic device, the toxicity of the at least one biochemical compound data, based on inserting combination of the appropriate features in the stored function) (p. 849, col. 2, par. 2).
B.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Planson, as evidenced by Faulon, in view of Carbonell, as applied to claims 1 and 8 as described above, and in further view of Zhou et al. (US 9,026,373, IDS reference AE).
Regarding claim 5, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 1 as described above. Planson does not teach analyzing reaction data of the toxin degradation data, toxin synthesis data, and/or toxin route data, wherein the reaction data comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound.
However, Carbonell teaches building an extended representation of the metabolic reaction space (p. 3, col. 1, par. 1). Carbonell teaches that, starting from the list of coded reactions, the iterative backward application of the biochemical transformations to compounds of interest allows the identification of enzymatic routes linking the desired compound to precursors, where each route constitutes an exogenous biosynthetic pathway for that compound (i.e., route data) (p. 3, col. 1, par. 2, through p. 3, col. 2, par. 1). It is considered that the routes taught by Carbonell encompass information about degradation and synthesis of compounds as the enzymatic routes detail mechanisms for synthesizing certain compounds and degrading others (see Figures 6-7). As Carbonell teaches identifying toxic compounds by estimating the toxicity of products (p. 3, col. 2, par. 2 through p. 6, col. 1, par. 1 and Figure 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding analyzing reaction data of the toxin degradation data, toxin synthesis data, and toxin route data.
Neither Planson, as evidenced by Faulon, nor Carbonell teach reaction data that comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound.
However, the prior art to Zhou discloses methods for knowledge pattern search and analysis for selecting microorganisms based on desired metabolic properties or biological behaviors (abstract). Zhou teaches a computer-implemented method for selecting a purpose-specific microorganism which first compiles microorganisms’ profiles by linking each microorganisms methanogenic, hydrogenic, electrogenic, another metabolic property, and/or another biological behavior to genetic and chemical fingerprints of metabolic and energy-generating biological pathways (abstract, col. 2, line 51 through col. 3, line 46). Zhou teaches compiling microorganisms’ profiles by linking massive amount of genetic and chemical fingerprints in the metabolic and energy-generating biological pathways to the microorganisms’ biological behaviors or metabolic properties (col. 9, lines 41-50), where the profiles include pathway substrates/products and libraries of genetic and/or genome data like KEGG (col. 11, lines 22-51), and using the profiles for knowledge pattern discovery to discover characteristics of the microorganisms, including metabolic difference (col. 11, line 62 through col. 12, line 11) (i.e., reaction data comprising reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound).
Regarding claim 6, Planson, as evidenced by Faulon, in view of Carbonell and Zhou teach the method of claim 5 as described above. Planson does not teach that the strain comprises variation of a species associated with the organism and a species associated with the different organism.
However, Zhou teaches making profiles for multiple microorganisms as described above (abstract, col. 2, line 51 through col. 3, line 46 and throughout entire document). As Zhou teaches compiling information for multiple microorganisms and analyzing that data, it is considered that Zhou fairly teaches the limitation regarding the strain comprising variation of a species associated with the organism and a species associated with the different organism.
Regarding claim 12, Planson, as evidenced by Faulon, in view of Carbonell teach the method of claim 8 as described above. Planson does not teach analyzing reaction data of the toxin degradation data, toxin synthesis data, and/or toxin route data, wherein the reaction data comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound.
However, Carbonell teaches building an extended representation of the metabolic reaction space (p. 3, col. 1, par. 1). Carbonell teaches that, starting from the list of coded reactions, the iterative backward application of the biochemical transformations to compounds of interest allows the identification of enzymatic routes linking the desired compound to precursors, where each route constitutes an exogenous biosynthetic pathway for that compound (i.e., route data) (p. 3, col. 1, par. 2, through p. 3, col. 2, par. 1). It is considered that the routes taught by Carbonell encompass information about degradation and synthesis of compounds as the enzymatic routes detail mechanisms for synthesizing certain compounds and degrading others (see Figures 6-7). As Carbonell teaches identifying toxic compounds by estimating the toxicity of products (p. 3, col. 2, par. 2 through p. 6, col. 1, par. 1 and Figure 3), it is considered that Carbonell fairly teaches the limitation of the claim regarding analyzing reaction data of the toxin degradation data, toxin synthesis data, and toxin route data.
Neither Planson, as evidenced by Faulon, nor Carbonell teach reaction data that comprises reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound.
However, the prior art to Zhou discloses methods for knowledge pattern search and analysis for selecting microorganisms based on desired metabolic properties or biological behaviors (abstract). Zhou teaches a computer-implemented method for selecting a purpose-specific microorganism which first compiles microorganisms’ profiles by linking each microorganisms methanogenic, hydrogenic, electrogenic, another metabolic property, and/or another biological behavior to genetic and chemical fingerprints of metabolic and energy-generating biological pathways (abstract, col. 2, line 51 through col. 3, line 46). Zhou teaches compiling microorganisms’ profiles by linking massive amount of genetic and chemical fingerprints in the metabolic and energy-generating biological pathways to the microorganisms’ biological behaviors or metabolic properties (col. 9, lines 41-50), where the profiles include pathway substrates/products and libraries of genetic and/or genome data like KEGG (col. 11, lines 22-51), and using the profiles for knowledge pattern discovery to discover characteristics of the microorganisms, including metabolic difference (col. 11, line 62 through col. 12, line 11) (i.e., reaction data comprising reaction level differences in pathways between a strain associated with organisms and a strain associated with the different organism, corresponding to the compound).
Regarding claim 13, Planson, as evidenced by Faulon, in view of Carbonell and Zhou teach the method of claim 12 as described above. Planson does not teach that the strain comprises variation of a species associated with the organism and a species associated with the different organism.
However, Zhou teaches making profiles for multiple microorganisms as described above (abstract, col. 2, line 51 through col. 3, line 46 and throughout entire document). As Zhou teaches compiling information for multiple microorganisms and analyzing that data, it is considered that Zhou fairly teaches the limitation regarding the strain comprising variation of a species associated with the organism and a species associated with the different organism.
Regarding claims 5-6 and 12-13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon in view of Carbonell with the methods of Zhou because they are in the same field of endeavor. The motivation to examine multiple organisms would have been to identify and select particularly useful microorganisms for a desired metabolic property or a desired biological behavior, as taught by Zhou (col. 2, lines 19-26). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
C.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Planson, as evidenced by Faulon, in view of Carbonell, as applied to claims 1, 3, 8, and 10, and further evidenced by Banach, as applied to claims 3 and 10 as described above, and further in view of Wicker et al. (Bioinformatics, 2010, 26, p. 814-821, IDS reference AL). 
Regarding claim 7, Planson, as evidenced by Faulon and Banach, in view of Carbonell teach the method of claim 3 as described above. Planson does not teach that the mathematical function is derived using at least one of a Random Forest Method (RFM) and a Support Vector Machine (SVM) method.
However, the prior art to Wicker discloses a hybrid knowledge- and machine learning-based approach to predict biodegradation products and pathways of organic environmental pollutants (abstract). Wicker teaches performing various learning schemes and settings and applying two classifiers, the Random Forest algorithm and Support Vector Machines (p. 818, col. 1, par. 5 through col. 2, par. 2). 
Regarding claim 14, Planson, as evidenced by Faulon and Banach, in view of Carbonell teach the method of claim 10 as described above. Planson does not teach that the mathematical function is derived using at least one of a Random Forest Method (RFM) and a Support Vector Machine (SVM) method.
However, the prior art to Wicker discloses a hybrid knowledge- and machine learning-based approach to predict biodegradation products and pathways of organic environmental pollutants (abstract). Wicker teaches performing various learning schemes and settings and applying two classifiers, the Random Forest algorithm and Support Vector Machines (p. 818, col. 1, par. 5 through col. 2, par. 2). 
Regarding claims 7 and 14, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Planson, as evidenced by Faulon and Banach, in view of Carbonell with the methods of Wicker because Wicker teaches that their extended pathway prediction system could be used as a tool in combination with toxicity prediction (p. 820, col. 2, par. 1). The motivation to use the Random Forest algorithm and Support Vector Machines to derive the mathematical function would have been because the Random Forest algorithm has been shown to give good probability estimates in preliminary experiments (p. 818, col. 2, par. 1) and the performance of the Support Vector Machines did not differ drastically from the Random Forest (p. 819, col. 1, par. 2). The substitution of a Random Forest algorithm or Support Vector Machines for the PLS regression method taught by Planson thus is no more than the simple substitution of one known element for another.

Conclusion
No claims are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                    
                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631